UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JANET AKWELEY TETTEH,                     )
                                          )
      Plaintiff,                          )
                                          )
             v.                           ) Case No. 22-cv-02208 (APM)
                                          )
ANTHONY BLINKEN,                          )
                                          )
      Defendant.                          )
_________________________________________ )


                         MEMORANDUM OPINION AND ORDER

                                                I.

       Plaintiff Janet Akweley Tetteh, a 2022 diversity visa selectee, asks the court to enter a

preliminary injunction requiring Defendant to schedule her for an interview with a consular officer

before September 30, 2022, the end of the fiscal year. Pl.’s Mot. for a Prelim. Inj. or Summ. J. in

the Alternative, ECF No. 4 [hereafter Pl.’s Mot.], Pl.’s Mem. of P. & A. in Supp. of Pl.’s Mot.,

ECF No. 4-1 [hereinafter Pl.’s Mem.]. She seeks injunctive relief on one primary ground: the State

Department, acting through the U.S. Embassy in Accra, Ghana, has unreasonably delayed in

scheduling her for an interview, in violation of 5 U.S.C. § 706(1). See Pl.’s Mem. at 11–21.

Because Plaintiff has not shown a substantial likelihood of success on that claim, or on her

alternative claim of agency action unlawfully withheld, her motion is denied. See Greater New

Orleans Fair Hous. Action Ctr. v. Dep’t of Hous. & Urb. Dev., 639 F.3d 1078, 1088 (D.C. Cir.

2011) (“[W]hen a plaintiff has not shown a likelihood of success on the merits, there is no need to

consider the remaining [preliminary injunction] factors.”).
                                                 II.

       Before reaching the merits, the court must address its jurisdiction. Defendant moves to

dismiss on the ground that Plaintiff lacks standing. See Def.’s Mot. to Dismiss Pl.’s Compl., ECF

No. 8, Def.’s Mem. of P. & A. in Support of Def.’s Mot., or in the Alternative, for Summ. J. in

Part and Def’s Opp’n to Pl.’s Mot. for Prelim. Inj., ECF No. 8-1 [hereinafter Def.’s Opp’n], at 17–

21. The court disagrees. In evaluating standing, the court must assume the merits of Plaintiff’s

unreasonable delay claim. See Est. of Boyland v. Dep't of Agric., 913 F.3d 117, 123 (D.C. Cir.

2019). That means the court here must operate from the premise that the State Department has

unreasonably delayed in granting her a diversity visa interview. With that assumption in place, it

is easy to see that the denial of a procedural right—the interview—necessarily will result in the

impairment of a concrete interest—securing a diversity visa—because a diversity visa will not

issue absent an in-person interview before a consular officer. See 8 U.S.C. § 1202(e) (stating “each

application for an immigrant visa shall be signed by the applicant in the presence of the consular

officer”). And once an applicant for an immigrant visa is before a consular officer, if the applicant

“meets the criteria to obtain one, the State Department ‘shall’ issue him a diversity visa.”

Almaqrami v. Pompeo, 933 F.3d 774, 777 (D.C. Cir. 2019) (quoting 8 U.S.C. § 1153(c)).

Defendant offers no reason why Plaintiff has not met the criteria for a diversity visa. Therefore,

denying her an interview is a de facto denial of a diversity visa. She thus has standing.

                                                III.

                                                 A.

       Plaintiff has standing to sue, but she falters on the merits. An unreasonable delay claim is

governed by the six so-called TRAC factors. See In re People’s Mojahedin Org. of Iran, 680 F.3d




                                                 2
832, 836–37 (D.C. Cir. 2012) (citing Telecomms. Rsch. & Action Ctr. v. FCC (TRAC), 750 F.2d

70, 79 (D.C. Cir. 1984)). Those factors are:

               (1) The time agencies take to make decisions must be governed by
               a rule of reason; (2) where Congress has provided a timetable or
               other indication of the speed with which it expects the agency to
               proceed in the enabling statute, that statutory scheme may supply
               content for this rule of reason; (3) delays that might be reasonable
               in the sphere of economic regulation are less tolerable when human
               health and welfare are at stake; (4) the court should consider the
               effect of expediting delayed action on agency activities of a higher
               or competing priority; (5) the court should also take into account the
               nature and extent of the interests prejudiced by delay; and (6) the
               court need not find any impropriety lurking behind agency lassitude
               in order to hold that agency action is “unreasonably delayed.”

Id. (citation omitted). “In each case, the central question is ‘whether the agency’s delay is so

egregious as to warrant mandamus.’” Id. at 837. (citation omitted).

       Here, TRAC factors one and two are at most neutral when it comes to an individual diversity

visa applicant. It is true that this court previously has held that TRAC factors one and two favor

diversity visa selectees, but that holding was in the context of a complete shut-down in diversity

visa processing based on a legal error by the State Department. See Gomez v. Trump, 485 F. Supp.

3d 145, 196 (D.D.C. 2020) (observing in the context of TRAC factors one and two that “the State

Department could [not] effectively extinguish the diversity program for a given year by simply

sitting on its hands and letting all pending diversity visa applications time out”); Filazapovich v.

Dep’t of State, 560 F. Supp. 3d 203, 236 (D.D.C. 2021) (similarly stating as to TRAC factors one

and two, “regardless of the Department’s competing priorities, it was plainly unreasonable for it

to stop processing visas for five months of FY 2021 based on an erroneous interpretation of the

law”). The TRAC analysis is fact specific. See Mashpee Wampanoag Tribal Council, Inc. v.

Norton, 336 F.3d 1094, 1100 (D.C. Cir. 2003) (stating that “[r]esolution of a claim of unreasonable

delay is ordinarily a complicated and nuanced task requiring consideration of the particular facts

                                                 3
and circumstances before the court”). And this case, unlike Gomez and Filzapovich, involves a

single plaintiff who is not alleging a legal error. An individual selectee is not guaranteed an

interview, let alone an interview by the end of the fiscal year. So, TRAC factors one and two do

not favor Plaintiff in the same way they did for the plaintiffs in those other cases.

       TRAC factors three and five favor Plaintiff. As noted, the non-scheduling of an interview

is tantamount to denial of a diversity visa. So, the claimed unreasonable delay here implicates

Plaintiff’s “human health and welfare” and substantially prejudices her interest in immigrating to

this country. See Gomez, 485 F. Supp. 3d at 196.

       TRAC factor four weighs heavily in favor of Defendant and is, for all intents and purposes,

dispositive. Even when all other TRAC factors lie in a plaintiff’s favor, the D.C. Circuit has

refused to grant relief “where a judicial order putting the petitioner at the head of the queue would

simply move all others back one space and produce no net gain.” Mashpee, 336 F.3d at 1100

(alterations omitted). That is precisely the relief Plaintiff seeks here. By asking for an immediate

interview, Plaintiff asks to be put ahead of other diversity selectees who similarly are waiting for

an interview at the U.S. Embassy in Accra. See Def’s Opp’n, Ex. D, ECF No. 8-7, ¶ 18 (reporting

that, as of August 11, 2022, of the 1,090 FY2022 diversity visa cases assigned to the U.S. Embassy

in Accra, “568 cases have a lower regional rank order than Plaintiff’s case” and 628 cases “are

before Plaintiff’s case in the scheduling order” for interviews). And, even if the court were to

accept that the U.S. Embassy in Accra has been slow in processing diversity visas, as Plaintiff

contends, that slowdown would affect all selectees equally who are assigned to Accra. Granting

Plaintiff the relief she seeks would move her ahead of others who have equally been prejudiced by

the Embassy’s alleged delay.




                                                  4
       Finally, the sixth TRAC factor favors neither party.       Although Plaintiff asserts that

Defendant has not acted in good faith in processing diversity visas out of Accra, the facts of the

2022 diversity visa program as a whole tell a different story. As of August 21, 2022, consular

officers worldwide had issued 38,042 diversity visas. See Notice of Updated Processing and

Interview Appointment Scheduling Statistics, Jabbour v. Blinken, No. 22-cv-00451-APM

(D.D.C.), ECF No. 16, at 2. Additionally, as of August 22, 2022, the State Department “had

scheduled interviews for 33,840 DV cases, associated with 70,443 prospective applicants.” Id.

Thus, if the State Department does not exhaust the diversity visa allotment of 55,000 for fiscal

year 2022, it will come very close. That output belies any notion that the State Department has

acted in bad faith.

       Accordingly, the court finds that Plaintiff has not demonstrated a substantial likelihood of

success on her unreasonable delay claim.

                                               B.

       Plaintiff also advances the separate claim that the State Department has “unlawfully

withheld discreet, nondiscretionary action on [Plaintiff’s] application.” Pls.’ Mem. at 21. But

Plaintiff cites no statute or regulation that requires the State Department to grant an individual

diversity visa selectee an interview, or guarantees such interview. Plaintiff points to 8 U.S.C.

§ 1202(b), Pls.’ Mem. at 21, which this court previously has said imposes “a specific and

nondiscretionary obligation to review and adjudicate [] immigrant visa applications.”

Filazapovich, 560 F. Supp. 3d at 235. But the court made that observation in the context of the

State Department’s complete cessation of processing diversity visa applications. See id. at 234–

35. The court has never said that the State Department has a duty to process and adjudicate any

particular visa application. The program does not work that way. See Gomez, 485 F. Supp. 3d at



                                                5
196 (“To be clear, there is no statutory requirement that every available diversity visa be issued

each year.”). Thus, having failed to identify “a discrete agency action that [the State Department]

is required to take,” Plaintiff’s “unlawfully withheld” claim cannot be sustained. Norton v. S.

Utah Wilderness All., 542 U.S. 55, 64 (2004).

                                                IV.

          For the foregoing reasons, Plaintiff’s Motion for Preliminary Injunction, ECF No. 4, is

denied.




Dated: September 26, 2022                                    Amit P. Mehta
                                                      United States District Court Judge




                                                 6